In an action to recover damages for personal injuries, the appeal is from an order which on reargument adhered to the original decision denying *950appellant’s application for a preference under rule 9 of the- Kings County Supreme Court Trial Term Rules, unless she consent within a stated time to an ftTrn.minfl.tion by a physician to be designated by the court, in which event the decision on reargument will be held in abeyance. Order affirmed, with $10 costs and disbursements. On the basis of the medical proof submitted on the application, a denial of a preference was warranted. In the circumstances, the conditional order appealed from was within the bounds of the court’s discretion. Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ., concur.